
	
		I
		112th CONGRESS
		2d Session
		H. R. 6211
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2012
			Mr. George Miller of
			 California (for himself, Mr.
			 Holt, Mr. Tierney,
			 Mr. Grijalva,
			 Ms. Fudge,
			 Ms. Schakowsky,
			 Mr. Hinchey,
			 Mr. Larson of Connecticut,
			 Mr. Kildee,
			 Mr. Kucinich,
			 Ms. Chu, Ms. Edwards, Ms.
			 Norton, Ms. Moore,
			 Mr. McGovern,
			 Ms. Woolsey,
			 Mr. Ellison,
			 Mr. Serrano,
			 Ms. McCollum,
			 Mr. Andrews,
			 Mr. Towns,
			 Mr. Brady of Pennsylvania,
			 Mr. McDermott,
			 Ms. Lee of California,
			 Mr. Conyers,
			 Mr. Rangel,
			 Ms. Eshoo,
			 Mr. Frank of Massachusetts,
			 Mr. Blumenauer,
			 Ms. Pingree of Maine,
			 Mr. Al Green of Texas,
			 Mr. Stark,
			 Mr. Filner,
			 Mr. Cohen,
			 Mrs. Maloney,
			 Mrs. Napolitano,
			 Mr. Welch,
			 Ms. Linda T. Sánchez of California,
			 Mr. Markey,
			 Mr. Farr, Mr. Honda, Mr.
			 Olver, Mrs. Davis of
			 California, Mr. Meeks,
			 Ms. Sewell,
			 Ms. DeLauro,
			 Ms. Brown of Florida,
			 Ms. Berkley,
			 Ms. Bass of California,
			 Mr. Rothman of New Jersey,
			 Mr. Gutierrez,
			 Mr. Dingell,
			 Mr. Neal, Ms. Velázquez, Mr.
			 Becerra, Mr. Sarbanes,
			 Mr. Moran,
			 Mr. Clarke of Michigan,
			 Ms. DeGette,
			 Ms. Castor of Florida,
			 Mr. Hastings of Florida,
			 Mr. Capuano,
			 Mr. Pallone,
			 Ms. Zoe Lofgren of California,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Fattah,
			 Mr. Levin,
			 Mr. DeFazio,
			 Mr. Higgins,
			 Mr. Pastor of Arizona,
			 Mr. Cummings,
			 Mr. Holden,
			 Mr. Butterfield,
			 Ms. Richardson,
			 Mr. Keating,
			 Mr. Clay, Mr. Lynch, Mr. Smith
			 of Washington, Mr.
			 Carnahan, Ms. Baldwin,
			 Ms. Kaptur,
			 Mr. Davis of Illinois,
			 Ms. Roybal-Allard,
			 Mr. Lewis of Georgia,
			 Ms. Tsongas,
			 Mr. Johnson of Georgia,
			 Mr. Cicilline,
			 Ms. Schwartz,
			 Ms. Hahn, Mr. Schiff, Mr.
			 Langevin, Ms. Clarke of New
			 York, Mr. Pascrell,
			 Mr. Sherman,
			 Mr. Deutch,
			 Mr. Murphy of Connecticut,
			 Mr. Cleaver,
			 Ms. Matsui,
			 Mrs. Christensen,
			 Ms. Wilson of Florida,
			 Mr. Waxman,
			 Ms. Waters,
			 Mr. Ryan of Ohio,
			 Mr. Loebsack, and
			 Mr. Berman) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the fair Labor Standards Act of 1938 to provide
		  for increases in the minimum wage consistent with inflation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Minimum Wage Act of
			 2012.
		2.Minimum wage
			 increases
			(a)Minimum
			 wage
				(1)In
			 generalSection 6(a)(1) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to read
			 as follows:
					
						(1)except as otherwise provided in this
				section, not less than—
							(A)$8.10 an hour,
				beginning on the first day of the third month that begins after the date of
				enactment of the Fair Minimum Wage Act of
				2012;
							(B)$8.95 an hour,
				beginning 1 year after that first day;
							(C)$9.80 an hour,
				beginning 2 years after that first day; and
							(D)beginning on the
				date that is 3 years after that first day, and annually thereafter, the amount
				determined by the Secretary pursuant to subsection
				(h);
							.
				(2)Determination
			 based on increase in the consumer price indexSection 6 of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 206) is amended by adding at the
			 end the following:
					
						(h)(1)Each year, by not later than the date that
				is 90 days before a new minimum wage determined under subsection (a)(1)(D) is
				to take effect, the Secretary shall determine the minimum wage to be in effect
				pursuant to this subsection for the subsequent 1-year period. The wage
				determined pursuant to this subsection for a year shall be—
								(A)not less than the amount in effect under
				subsection (a)(1) on the date of such determination;
								(B)increased from such amount by the
				annual percentage increase in the Consumer Price Index for Urban Wage Earners
				and Clerical Workers (United States city average, all items, not seasonally
				adjusted), or its successor publication, as determined by the Bureau of Labor
				Statistics; and
								(C)rounded to the nearest multiple of
				$0.05.
								(2)In calculating the annual percentage
				increase in the Consumer Price Index for purposes of paragraph (1)(B), the
				Secretary shall compare such Consumer Price Index for the most recent month,
				quarter, or year available (as selected by the Secretary prior to the first
				year for which a minimum wage is in effect pursuant to this subsection) with
				the Consumer Price Index for the same month in the preceding year, the same
				quarter in the preceding year, or the preceding year,
				respectively.
							.
				
				(b)Base minimum
			 wage for tipped employeesSection 3(m)(1) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 203(m)(1)) is amended to read as follows:
				
					(1)the cash wage paid such employee, which for
				purposes of such determination shall be not less than—
						(A)for the 1-year
				period beginning on the first day of the third month that begins after the date
				of enactment of the Fair Minimum Wage Act of
				2012, $3.00 an hour;
						(B)for each
				succeeding 1-year period until the hourly wage under this paragraph equals 70
				percent of the wage in effect under section 6(a)(1) for such period, an hourly
				wage equal to the amount determined under this paragraph for the preceding
				year, increased by the lesser of—
							(i)$0.85; or
							(ii)the amount
				necessary for the wage in effect under this paragraph to equal 70 percent of
				the wage in effect under section 6(a)(1) for such period, rounded to the
				nearest multiple of $0.05; and
							(C)for each
				succeeding 1-year period after the year in which the hourly wage under this
				paragraph first equals 70 percent of the wage in effect under section 6(a)(1)
				for the same period, the amount necessary to ensure that the wage in effect
				under this paragraph remains equal to 70 percent of the wage in effect under
				section 6(a)(1), rounded to the nearest multiple of $0.05;
				and
						.
			(c)Publication of
			 noticeSection 6 of the Fair
			 Labor Standards Act of 1938 (as amended by subsection (a)) (29 U.S.C. 206) is
			 further amended by adding at the end the following:
				
					(i)Not later than 60 days prior to the
				effective date of any increase in the minimum wage determined under subsection
				(h) or required for tipped employees in accordance with subparagraph (B) or (C)
				of section 3(m)(1), as amended by the Fair Minimum Wage Act of 2012, the
				Secretary shall publish in the Federal Register and on the website of the
				Department of Labor a notice announcing the adjusted required
				wage.
					.
			(d)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the first day of the third month that begins after the date of
			 enactment of this Act.
			
